 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. CR S-05-0261 GEB GGH P
12                       Respondent,
13           v.                                        ORDER
14    MARIA COTA,
15                       Movant.
16

17          Movant, a federal prisoner proceeding pro se, has filed a motion to vacate, set aside or

18   correct his sentence pursuant to 28 U.S.C. § 2255. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 15, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the analysis. Accordingly, IT IS HEREBY ORDERED that:

26          1. The findings and recommendations filed January 15, 2019, are adopted in full;

27   ////

28   ////
                                                       1
 1         2. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §

 2   2253; and

 3         3. The Clerk of the Court is directed to close the companion civil case, No. 2:07-cv-

 4   02805 GEB GGH.

 5   Dated: February 11, 2019

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
